t c summary opinion united_states tax_court sharon r wright petitioner v commissioner of internal revenue respondent docket no 5831-10s filed date sharon r wright pro_se carrie l kleinjan for respondent dean special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent issued a notice_of_deficiency to petitioner in which he determined a deficiency of dollar_figure for the issue for decision is whether petitioner is entitled to deductions claimed for unreimbursed employee business_expenses reported on schedule a itemized_deductions background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by reference petitioner resided in new jersey when she filed her petition in petitioner was employed by evo merchant services evo as a sales manager her job entailed inter alia field training which required her to travel evo had a reimbursement policy for travel and entertainment_expenses incurred on behalf of the business evo would reimburse employees for the following expenses air travel ground transportation local expenses ie taxi or subway fares auto rentals overnight lodging meals entertainment tips and 1respondent also disallowed petitioner’s claimed deduction for dollar_figure of job search fees petitioner did not address her job search fees in her petition or at trial therefore the court deems this issue conceded see rule b other adjustments made to petitioner’s itemized_deductions are computational and will not be discussed gratuities laundry organization and club memberships insurance telephone and business_gifts evo would not reimburse expenses for the following civil fines incurred during company business because of parking speeding or other violations child care fees airline and or car rental club memberships ordinary personal phone calls unless traveling on business annual fees for personal credit cards or traveler’s checks donations to charitable organizations flight insurance or subscriptions for business publications petitioner submitted monthly expense reports to evo each expense report listed four areas of expenses transportation accommodation meals and entertainment and miscellaneous petitioner timely filed her federal_income_tax return and deducted dollar_figure for unreimbursed employee business_expenses respondent issued petitioner a notice_of_deficiency disallowing the deduction for all of petitioner’s unreimbursed employee business_expenses discussion generally the commissioner’s determinations are presumed correct and the taxpayer bears the burden of proving that those determinations are erroneous rule a see 503_us_79 290_us_111 in some cases the burden_of_proof with respect to relevant factual issues may shift to the commissioner under sec_7491 petitioner did not argue or present evidence that she satisfied the requirements of sec_7491 therefore petitioner bears the burden_of_proof with respect to the issues in the notice_of_deficiency deductions and credits are a matter of legislative grace and the taxpayer bears the burden of proving that he or she is entitled to any deduction or credit claimed rule a 308_us_488 292_us_435 additionally a taxpayer must substantiate all expenses sec_6001 65_tc_87 affd per curiam 540_f2d_821 5th cir sec_162 generally allows a deduction for ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business the performance of services as an employee is considered a trade_or_business for sec_162 purposes 54_tc_374 employees cannot deduct such expenses however to the extent that they are entitled to reimbursement from their employers for expenditures related to their status as employees robinson v commissioner tcmemo_2011_99 citing 788_f2d_1406 9th cir affg tcmemo_1984_533 and 79_tc_1 petitioner testified that evo reimbursed only expenses that had been approved in advance and that evo’s reimbursement policy was not available to the division for which she worked she also testified that through telephone conversations she was denied reimbursement of certain expenses when she requested it petitioner provided no evidence corroborating her testimony that evo’s reimbursement policy was not available to her and that evo denied reimbursement of her expenses petitioner’s testimony is self-serving and the court does not have to accept it as the truth see 87_tc_74 evo had a policy to reimburse employees for expenses related to their employment and petitioner received reimbursement for certain expenses under the policy petitioner did not provide any credible_evidence that her request for reimbursement for other expenses was or would have been denied therefore respondent’s determination to disallow the deduction for all of petitioner’s unreimbursed employee business_expenses is sustained we have considered all of petitioner’s arguments and to the extent not addressed herein we conclude that they are moot irrelevant or without merit 2even if the court found that evo would not have reimbursed petitioner for her expenses she has failed to substantiate them under either sec_162 or sec_274 to reflect the foregoing decision will be entered for respondent
